Exhibit 10.1

 

[logo2.jpg] 

 

 

 

Dear Mr. Gilpin:

 

This letter will confirm the terms of your employment with Kohlberg Capital
Corporation (the “Company”), under the terms and conditions that follow. This
letter shall be effective as of June 1, 2012 (the “Effective Date”).

 



1.          Term, Position and Duties.

 



(a)         Subject to earlier termination as hereafter provided, your
employment shall continue through December 31, 2013, and will be automatically
extended for one year on January 1, 2014 and on each succeeding January 1 unless
previously terminated by nonrenewal in writing by you or an expressly authorized
representative of the Company, in either case, upon not less than thirty (30)
days’ written notice prior to the end of the then current year. The term of this
agreement, as from time to time extended is hereafter referred to as “the term
of this agreement” or “the term hereof”. You will be employed by the Company as
its Chief Financial Officer. You will report to the Chief Executive Officer of
the Company.

 



(b)         You agree to perform the duties of your position as Chief Financial
Officer of the Company and such other duties as may reasonably be assigned to
you from time to time. You also agree that you will devote your full business
time and your best efforts, business judgment, skill and knowledge exclusively
to the advancement of the business and interests of the Company and its
Affiliates.

 



(c)         From time to time, you may be employed by one or more Affiliates of
the Company in a similar capacity to your employment with the Company. The terms
and conditions of your employment by such Affiliates will be the same as the
terms and conditions of your employment with the Company, except that your
aggregate compensation and benefits will not exceed the amounts set forth in
Section 2 of this agreement. In that regard, that portion of the compensation
and benefits that are allocable to your services to an Affiliate shall be the
responsibility of the Affiliate, though we note the Company intends to provide
benefits provided to employees generally on a centralized basis among its
Affiliates. To the extent that you are employed by an Affiliate, references in
this agreement to the Company shall mean the Affiliate, where appropriate. To
effectuate such employment with any Affiliate, the Affiliate will provide to you
a letter confirming your employment status. The allocation of your working time
between duties for the Company and any of the Affiliates may be adjusted from
time to time by the Company as it determines appropriate. As a condition to your
employment with the Company and the Affiliates, it is required that you keep
complete and accurate records of the time you spend performing your duties under
this agreement and the nature thereof.

 



 

 

 

 



2.          Compensation and Benefits. During your employment, as compensation
for all services performed by you for the Company and its Affiliates, the
Company will provide you the following pay and benefits:

 



(a)         Base Salary. The Company will pay you a base salary at the rate of
Three-Hundred and Fifty Thousand Dollars ($350,000) per year, payable in
accordance with the regular payroll practices of the Company and subject to
increase from time to time by the Board of Directors of the Company (the “the
Board”) in its discretion.

 



(b)         Bonus Compensation. During employment, you will be considered for an
annual discretionary bonus, which shall be targeted at Four Hundred Thousand
Dollars ($400,000). Bonus awards will be determined by the Board, based on your
performance and that of the Company against goals established annually by the
Board after consultation with you (and consistent with those set forth in the
Company’s annual budget and/or strategic plan) and will be paid in the
succeeding calendar year on or before January 31. The Board reserves the right
to reduce or eliminate such bonuses based on the financial circumstances of the
Company in addition to your performance against these goals. Notwithstanding the
foregoing, you shall be paid an annual bonus for 2012 of not less than Four
Hundred Thousand Dollars ($400,000) on or before January 31, 2013 (the
“Guaranteed Bonus”).

 



(c)         Purchased Equity. Subject to all policies (including any policies
implemented by the Company which restrict the ability of officers, directors and
other Affiliates to invest in the Funds), agreements, plans and conditions that
are generally applicable to such investments, as determined by the Company, you
will have the right, but not the obligation, to purchase equity of Funds on
terms equivalent to those received by other investors.

 



(d)         Participation in Employee Benefit Plans. You will be entitled to
participate in all employee benefit plans from time to time in effect for
employees of the Company generally, except to the extent such plans are
duplicative of benefits otherwise provided you under this agreement. Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.

 



(e)         Restricted Stock. Promptly following the Effective Date, subject to
the receipt of any required approvals, a grant of restricted stock of the
Company having a value of One Hundred and Fifty Thousand Dollars ($150,000) on
the date of the grant, as determined by the Board (the “RSA”) shall be made to
you under the Amended and Restated 2006 Equity Incentive Plan (the “Equity
Plan”). The terms and conditions of the RSA shall be set forth in the restricted
stock agreement (the “RSA Award”). The RSA shall be subject to the terms of the
Equity Plan, the RSA Award, and any applicable shareholder agreements and other
restrictions and limitations generally applicable to common stock of the Company
or equity awards held by Company executives or otherwise imposed by law. You
shall not be eligible to receive any stock options, restricted stock or other
equity of the Company, however, whether under an equity incentive plan or
otherwise, except as expressly provided hereunder or as otherwise expressly
authorized for you individually by the Board.

 

 

 

 





 

3.          Confidential Information and Restricted Activities.

 

(a)         Confidential Information. During the course of your employment with
the Company or its Affiliates, you will learn of Confidential Information, as
defined below, and you may develop Confidential Information on behalf of the
Company or its Affiliates. You agree that you will not use or disclose to any
Person (except as required by applicable law or for the proper performance of
your regular duties and responsibilities for the Company) any Confidential
Information obtained by you incident to your employment or any other association
with the Company or any of its Affiliates, whether prior or subsequent to
effective date of this agreement. You understand that this restriction shall
continue to apply after your employment terminates, regardless of the reason for
such termination.

 



(b)         Protection of Documents. All documents, records and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the “Documents”), whether or not prepared by you shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates or at
such earlier time or times as the Board or its designee may specify, all
Documents then in your possession or control.

 



(c)         Non-Competition. You acknowledge that in your employment with the
Company you will have access to Confidential Information which, if disclosed,
would assist in competition against the Company and its Affiliates and that you
also will generate goodwill for the Company and its Affiliates in the course of
your employment. Therefore, you agree that the following restrictions on your
activities during and after your employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

 



(i)         While you are employed by the Company or its Affiliates and for the
greater of (x) the remaining term of this agreement or (y) one (1) year after
your employment (or service with an Affiliate, if later) terminates (in the
aggregate, the “Non-Competition Period”), except as otherwise specifically
provided in the last sentence of this Section 3(c)(i) you agree that you will
not, without the prior written consent of the Company, directly or indirectly,
own, manage, operate, join, control, finance, or participate in the ownership,
marketing, management, operation, control, fundraising or financing of, or be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant, or otherwise use or permit your name to be used in
connection with any business or enterprise engaged in the United States in the
business of middle market lending. Notwithstanding the foregoing, nothing in
this Section 3(c)(i) shall prevent you from working (whether as an employee or
an independent contractor) for any business or enterprise that includes multiple
lines of business, including lines of business that are described in this
Section 3(c)(i), so long as the line of business for which you are working does
not, directly or indirectly, include or otherwise conduct any of the activities
described in this Section 3(c)(i).

 



(ii)         You agree that during the Non-Competition Period, you will not,
directly or through any other Person, (A) hire any employee of the Company or
any of its Affiliates or seek to persuade any employee of the Company or any of
its Affiliates to discontinue employment, (B) solicit or encourage any customer
or investor of the Company or any of its Affiliates or independent contractor
providing services to the Company or any of its Affiliates to terminate or
diminish its relationship with them, or (C) seek to persuade any customer or
investor of the Company or any of its Affiliates to conduct with anyone else any
business or activity that such customer or investor or prospective customer or
investor conducts with the Company or any of its Affiliates.

 

 

 



 

(d)         In signing this agreement, you give the Company assurance that you
have carefully read and considered all the terms and conditions of this
agreement, including the restraints imposed on you under this Section 3. You
agree without reservation that these restraints are necessary for the reasonable
and proper protection of the Company and its Affiliates and that each and every
one of the restraints is reasonable in respect to subject matter, length of time
and geographic area. You further agree that, were you to breach any of the
covenants contained in this Section 3, the damage to the Company and its
Affiliates would be irreparable. You therefore agree that the Company, in
addition to any other remedies available to it, shall be entitled to preliminary
and permanent injunctive relief against any breach or threatened breach by you
of any of those covenants, without having to post bond, and will additionally be
entitled to an award of attorney’s fees incurred in connection with securing any
relief hereunder. You and the Company further agree that, in the event that any
provision of this Section 3 is determined by any court of competent jurisdiction
to be unenforceable by reason of its being extended over too great a time, too
large a geographic area or too great a range of activities, that provision shall
be deemed to be modified to permit its enforcement to the maximum extent
permitted by law. You further agree that the Non-Competition Period shall be
tolled, and shall not run, during any period of time in which you are in
violation of the terms thereof, in order that the Company and its Affiliates
shall have all of the agreed-upon temporal protection recited herein. No breach
of any provision of this agreement by the Company, or any other claimed breach
of contract or violation of law, or change in the nature or scope of your
employment relationship with the Company, shall operate to extinguish your
obligation to comply with Section 3 hereof. It is also agreed that each of the
Company’s Affiliates shall have the right to enforce all of your obligations to
that Affiliate under this agreement, including without limitation pursuant to
this Section 3.

 



4.          Termination of Employment. Your employment under this agreement may
be terminated prior to the expiration of the term hereof pursuant to this
Section 4.

 



(a)         The Company may terminate your employment for Cause upon notice to
you setting forth in reasonable detail the nature of the cause. The following
shall constitute Cause for termination: (i) your repeated material failure to
perform (other than by reason of disability), or gross negligence in the
performance of, your duties and responsibilities to the Company or any of its
Affiliates which failure is not cured within thirty (30) days after written
notice of such failure or negligence is delivered to you; (ii) your material
breach of this agreement or any other agreement between you and the Company or
any of its Affiliates which breach is not cured within thirty (30) days after
written notice of such breach is delivered to you; (iii) commission by you of a
felony involving moral turpitude or fraud with respect to the Company or any of
its Affiliates; (iv) your being sanctioned by a federal or state government or
agency with violations of federal or state securities laws in any judicial or
administrative process or proceeding, or having been found by any court to have
committed any such violation; or (v) your failure to comply with (A) any
material Company policy, including without limitation, the Code of Ethics of the
Company or any of its Affiliates to which you are bound, or (B) any legal or
regulatory obligations or requirements, including, without limitation, failure
to provide any certifications as may be required by law which is not cured
within thirty (30) days after written notice of such violation is delivered to
you to the extent such violation can be cured. The Company also may terminate
your employment at any time without Cause upon notice to you.

 

 

 



 

(b)         This agreement shall automatically terminate in the event of your
death during employment, and you shall be entitled to the Severance Payments and
Health Care Payments set forth under Section 5(a) below. In the event of your
death, any amounts owed to you under this agreement will be paid to the
beneficiary designated in writing by you or, if no beneficiary has been so
designated by you, to your estate. In the event you become disabled during
employment and, as a result, are unable to continue to perform substantially all
of your duties and responsibilities under this agreement, the Company will
continue to pay you your base salary and to provide you benefits in accordance
with Section 2(a) above, to the extent permitted by plan terms, for up to twelve
(12) weeks of disability during any period of three hundred and sixty-five (365)
consecutive calendar days. If you are unable to return to work after twelve (12)
weeks of disability, the Company may terminate your employment, upon written
notice to you, and you shall be entitled to the Severance Payments and Health
Care Payments set forth under Section 5(a) below. If any question shall arise as
to whether you are disabled to the extent that you are unable to perform
substantially all of your duties and responsibilities for the Company and its
Affiliates, you shall, at the Company’s request, submit to a medical examination
by a physician selected by the Company to whom you or your guardian, if any, has
no reasonable objection to determine whether you are so disabled and such
determination shall for the purposes of this agreement be conclusive of the
issue. If such a question arises and you fail to submit to the requested medical
examination, the Company’s determination of the issue shall be binding on you.

 



(c)         You may terminate your employment hereunder for “Good Reason” by
providing written notice to the Company of the condition giving rise to the Good
Reason no later than thirty (30) days following the occurrence of the condition;
by giving the Company thirty (30) days to remedy the condition; and, if the
Company fails to remedy the condition, by terminating your employment within ten
(10) days following the expiration of such thirty (30) day period. For purposes
of this agreement, the term “Good Reason” means, without your consent, the
occurrence of one or more of the following events: (i) material diminution in
the nature or scope of your responsibilities, duties or authority relating to
the Company as contemplated by this agreement; (ii) failure by the Company to
pay any Bonus Compensation set forth in Section 2(b) above, including the
Guaranteed Bonus and any other bonuses specified therein, to the extent such
Bonus Compensation has been approved by the Board and is payable in accordance
with the terms thereof; or (iii) your being required to relocate to a principal
place of employment outside of the New York metropolitan area. For purposes of
this paragraph 4(c) a change in reporting relationships resulting from a Change
in Control will constitute Good Reason. In addition, a termination of your
employment by you for any reason during the 90-day period immediately following
a Change in Control shall be deemed to be a termination for Good Reason for all
purposes of this agreement.

 

 

 



 

 

(d)         You may terminate your employment hereunder other than for “Good
Reason” upon thirty (30) days’ written notice to the Company. The Board may
elect to waive such notice period or any portion thereof; but in that event, the
Company shall pay you your base salary for that portion of the notice period so
waived.

 

5.          Severance Payments and Other Matters Related to Termination.

 

(a)         In the event of termination of your employment by the Company
without Cause, by death or disability, or a termination by you for Good Reason,
until the later of the end of the then current term of this agreement and the
end of the Non-Competition Period (but subject to earlier termination as
specified in this Section 5(a)), the Company will continue to pay you your base
salary (the “Severance Payments”) and pay you an amount equal, on an after-tax
basis, to the premium cost of your health insurance on the same terms and
conditions as it contributes for active employees provided that you (or your
beneficiaries) make a timely election under the federal law known as “COBRA” and
provided further that you are entitled to continue participation in the
Company’s group health plan under applicable law and plan terms (the “Health
Care Payments”). The Company may, in its sole discretion, elect to cease the
Severance Payments and Health Care Payments at any point after you have received
six (6) months of Severance Payments and Health Care Payments (or twelve (12)
months if you are terminated by the Company within ninety (90) days of the
completion of a Change in Control) provided that it also releases you from your
remaining obligation under Section 3(c)(i) above. The Company will also pay you
on the date of termination any base salary earned but not paid through the date
of termination and pay for any vacation time accrued but not used to that date.
In addition, the Company will pay you any discretionary bonus compensation to
which you are entitled in accordance with Section 2(b) above, prorated to the
date of termination, payable at the time such monies are payable to Company
executives generally, together with any Guaranteed Bonus amount that is unpaid
as of such date of termination. Furthermore, in the event of termination of your
employment by the Company without Cause or by you for Good Reason after December
31, 2012, but not in the event of termination of your employment for any other
reason, the Company will also pay you an annual bonus equal to fifty percent
(50%) of the Target Bonus for the period during which you receive Severance
Payments and Health Care Payments, prorated to the date when such Severance
Payments and Health Care Payments cease, whether pursuant to the first sentence
of this Section 5(a) or due to the Company electing, in its sole discretion, to
cease such Severance Payments and Health Care Payments and release you from your
remaining obligations under Section 3(c)(i) above (the “Bonus Payments”). All
such Bonus Payments will be payable on an annual basis, at the time annual
bonuses are payable to Company executives generally. Any obligation of the
Company to provide you Severance Payments, Health Care Payments or Bonus
Payments under this Section 5(a) is conditioned, however, upon your signing and
not revoking (and the expiration of any period of revocation associated
therewith) a release of claims in the form provided by the Company (the
“Employee Release”) by the deadline specified by the Company (which shall be no
later than sixty (60) days following your termination of employment). All
Severance Payments will be in the form of salary continuation, and the Severance
Payments and Health Care Payments will be payable in accordance with the normal
payroll practices of the Company, and will begin on the first payroll -date
following the sixtieth (60th) day following your termination of employment. The
first of any such payments will include all Severance Payments and Health Care
Payments that otherwise would have been due prior to such first payment date had
such payments commenced immediately upon your termination of employment; any
payments made thereafter will continue as otherwise provided herein.





 

 

 

 

(b)         In the event of termination of your employment by the Company for
Cause or by you other than for Good Reason, the Company will pay you any base
salary earned but not paid through the date of termination and pay for any
vacation time accrued but not used to that date in accordance with the normal
payroll practices of the Company. The Company shall have no obligation to you
for any bonus compensation, benefits continuation or severance payments.

 



(c)         In the event of termination of your employment by expiration of the
term hereof or non-renewal of this agreement, the Company will pay you (i) any
base salary earned but not paid through the date of termination and pay for any
vacation time accrued but not used to that date, in accordance with the normal
payroll practices of the Company, and (ii) any discretionary bonus compensation
to which you are entitled in accordance with Section 2(b) above, prorated to the
date of termination and payable at the time such bonuses are payable to Company
executives generally, together with any Guaranteed Bonus amount that is unpaid
as of such date of termination. The Company shall have no obligation to you for
any severance payments or benefits continuation and you shall have no further
obligation under Section 3(c)(i) above.

 



(d)         Except for any rights you may have under Section 5(a) above or under
the federal law known as “COBRA” to continue participation in the Company’s
group health and dental plans at your cost, benefits shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of your employment, without regard to any continuation of base
salary or other payment to you following termination.

 



(e)         Provisions of this agreement shall survive any termination if so
provided in this agreement or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation your
obligations under Section 3 of this agreement. The obligation of the Company to
make payments to you under this Section 5 is expressly conditioned upon your
continued full performance of obligations under Section 3 hereof. Upon
termination by either you or the Company, all rights, duties and obligations of
you and the Company to each other shall cease, except as otherwise expressly
provided in this agreement.

 



6.          Definitions. For purposes of this agreement, the following
definitions apply:

 



“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.

 



“Change in Control” means:

 

(i)The acquisition by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (excluding, for this purpose,
the Company or its Affiliates) of beneficial ownership of 33% or more of either
the then outstanding shares of the Company’s common stock or the combined voting
power of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors.

 

 

 

 



 

 

(ii)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person who first becomes a director subsequent to the date
hereof whose recommendation, election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company as described in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) shall be, for the purposes of this
agreement, considered as though such person were a member of the Incumbent
Board; or

 

(iii)Approval by the stockholders of the Company of a reorganization, share
exchange, merger or consolidation with respect to which, in any such case, the
persons who were the stockholders of the Company immediately prior to such
reorganization, share exchange, merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote in
the election of directors of the reorganized, merged or consolidated company; or

 

(iv)Liquidation or dissolution of the Company or a sale of all or substantially
all of the assets of the Company.

 

“Confidential Information” means any and all information of the Company and its
Affiliates that is not generally available to the public. Confidential
Information also includes any information received by the Company or any of its
Affiliates from any Person with any understanding, express or implied, that it
will not be disclosed. Confidential Information does not include information
that enters the public domain, other than through your breach of your
obligations under this agreement.

 



“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.

 



7.          Conflicting Agreements. You hereby represent and warrant that your
signing of this agreement and the performance of your obligations under it will
not breach or be in conflict with any other agreement to which you are a party
or are bound and that you are not now subject to any covenants against
competition or similar covenants or any court order that could affect the
performance of your obligations under this agreement. You agree that you will
not disclose to or use on behalf of the Company any proprietary information of a
third party without that party’s consent.

 



8.          Withholding. All payments made by the Company under this agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

 





 

 

 



9.          Assignment. Neither you nor the Company may make any assignment of
this agreement or any interest in it, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this agreement without your consent to
one of its Affiliates or to any Person with whom the Company shall hereafter
affect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets. This agreement shall inure
to the benefit of and be binding upon you and the Company, and each of your and
its respective successors, executors, administrators, heirs and permitted
assigns.

 

10.         Severability. If any portion or provision of this agreement shall to
any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

11.         Miscellaneous.

 

(a)         This agreement sets forth the entire agreement between you and the
Company and replaces all prior and contemporaneous communications, agreements
and understandings, written or oral, with respect to the terms and conditions of
your employment. This agreement may not be modified or amended, and no breach
shall be deemed to be waived, unless agreed to in writing by you and an
expressly authorized representative of the Board. The headings and captions in
this agreement are for convenience only and in no way define or describe the
scope or content of any provision of this agreement. This agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which together shall constitute one and the same instrument. This is a
Delaware contract and shall be governed and construed in accordance with the
laws of the State of Delaware, without regard to the conflict of laws principles
thereof. In the event of any alleged breach or threatened breach of this
agreement, the parties hereby consent and submit to the jurisdiction of the
federal and state courts in and of the State of Delaware and to service of legal
process in the State of Delaware.

 

(b)         Notwithstanding any other payment schedule provided herein, if you
are identified on the date of termination as a “specified employee” within the
meaning of Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as
amended (the “Code”), then:

 

(i)         Any payment that is considered nonqualified deferred compensation
subject to Section 409A of the Code (including the regulations promulgated
thereunder, “Section 409A”), as determined by the Company in its sole
discretion, and payable on account of a “separation from service,” will be made
on the date that is the earlier of (A) the expiration of the six (6)-month
period beginning on the date of your “separation from service”, and (B) your
death (the “Delay Period”) to the extent required under Section 409A. Upon the
expiration of the Delay Period, all payments delayed pursuant to this subsection
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) will be paid to you in a lump sum,
and all remaining payments due under this agreement will be paid or provided in
accordance with the normal payment dates specified for them herein.

 



 

 



 

(ii)         You shall pay the cost of any benefits to be provided during the
Delay Period that are considered nonqualified deferred compensation subject to
Section 409A, as determined by the Company in its sole discretion, and are
provided on account of a “separation from service”; the Company shall reimburse
you for that portion of the costs that the Company would otherwise have paid or
would otherwise have provided upon expiration of the Delay Period, and any
remaining benefits shall be reimbursed or provided by the Company in accordance
with the procedures specified herein.

 



(c)         For purposes of Section 409A, your right to receive any installment
payment pursuant to this agreement will be treated as a right to receive a
series of separate and distinct payments.

 



(d)         In no event whatsoever will the Company be liable for any additional
tax, interest or penalty that may be imposed on you by Section 409A or damages
for failing to comply with Section 409A.

 



(e)         Whenever a payment under this agreement specifies a payment period
with reference to a number of days (e.g., “payment will be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period will be within the sole discretion of the Company.

 



12.         Notices. Any notices provided for in this agreement shall be in
writing and shall be effective when delivered in person or deposited in the
United States mail, postage prepaid, and addressed to you at your last known
address on the books of the Company or, in the case of the Company, to it at its
principal place of business, attention of the Board, or to such other address as
either party may specify by notice to the other actually received.

 



 

 

 

 



 

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me. We will provide a countersigned copy for your
records.

 

Sincerely yours,

 

 

Dayl Pearson

President and Chief Executive Officer

 

 

 

Accepted and Agreed:

 

 

                                                                          

Edward Gilpin

 

 

 

 

 

                           

Date

 

 

 

 

 



 

